UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                    Chapter 11
 WONDERWORK, INC.,
                                                    Case No. 16-13607-smb
                      Debtor.
 VINCENT A. SAMA, as Litigation Trustee             Adv. Pro. No. 18-1873-smb
 of the WW Litigation Trust,
                      Plaintiff,                    STIPULATION AND ORDER
                                                    EXTENDING TIME TO RESPOND TO
             - against -                            COMPLAINT

 BRIAN MULLANEY, HANA FUCHS,
 THEODORE DYSART, RAVI KANT,
 JOHN J. CONEYS, STEVEN LEVITT,
 CLARK KOKICH, STEVEN RAPPAPORT,
 RICHARD PRICE, and MARK ATKINSON,
                  Defendants.

          Plaintiff, Vincent A. Sama, as Litigation Trustee of the WW Litigation Trust, and

Defendant, Theodore Dysart, (“Defendant”), hereby stipulate and agree as follows:

          1. Defendant’s time to answer, move with respect to, or otherwise respond to the

Complaint is hereby extended through April 2, 2019.

          2. Defendant waives any defense under Federal Rule of Civil Procedure 12(b)(4) and (5),

as made applicable herein pursuant to the Federal Rule of Bankruptcy Procedure 7012.

          3. No further extensions shall be sought other than for cause.



                                      [Signature page to follow]




                                                 -1-
96965492.1
Dated: January 25, 2019

 ARNOLD & PORTER LLP                               DRINKER BIDDLE & RE ATH LLP

 /s/ Peta Gordon                                   /s/ Frank F. Velocci
 Benjamin Mintz                                    Frank F. Velocci
 Peta Gordon                                       1177 Avenue of the Americas, 41st Floor
 250 West 55th Street                              New York, New York 10036-2714
 New York, New York 10019                          (212) 248-3140
 (212) 836-8000                                    frank.velocci@dbr.com
 benjamin.mintz@arnoldporter.com                   Attorneys for Defendant, Theodore Dysart
 peta.gordon@arnoldporter.com
 Attorneys for Plaintiff Vincent A. Sama, as
 Litigation Trustee of the WW Litigation Trust


SO ORDERED this _31st__ day of January, 2019


/s/ STUART M. BERNSTEIN
Honorable Stuart M. Bernstein
United States Bankruptcy Judge




                                                 -2-
96965492.1
